
	

115 HR 6510 RH: Restore Our Parks and Public Lands Act
U.S. House of Representatives
2018-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 875
		115th CONGRESS2d Session
		H. R. 6510
		[Report No. 115–1088, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2018
			Mr. Bishop of Utah (for himself, Mr. Grijalva, Mr. Simpson, Ms. Wasserman Schultz, Mr. Stivers, Ms. Hanabusa, Mr. Young of Alaska, Mr. Kilmer, Mr. Cook, Ms. Tsongas, Mr. Lamborn, Mr. Schrader, Mr. Webster of Florida, Ms. Sinema, Mr. Gianforte, Mr. Welch, Mr. Cramer, Ms. Kaptur, Mr. Cole, Mr. Lynch, Mr. Hurd, Ms. Meng, Mr. Curtis, Mr. Costa, Mr. Reichert, Mr. Kind, Mrs. Love, Ms. Michelle Lujan Grisham of New Mexico, Mr. Amodei, Ms. Frankel of Florida, Mr. Tipton, Mr. Panetta, Mr. Stewart, Ms. Sewell of Alabama, Mr. Thompson of Pennsylvania, Ms. DeGette, Miss González-Colón of Puerto Rico, Ms. Norton, Mrs. Handel, Mr. Garamendi, Mr. Upton, Mr. Gonzalez of Texas, Mr. Rogers of Alabama, Mr. Bishop of Georgia, Mrs. Comstock, Mr. Visclosky, Mr. Paulsen, Mr. Turner, Mr. Fitzpatrick, Ms. Bonamici, and Mr. Nolan) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Education and the Workforce, and Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		
			December 20, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 20, 2018Committee on Transportation and Infrastructure dischargedDecember 20, 2018Referral to the Committee on Education and the Workforce extended through December 28, 2018December 28, 2018Additional sponsors: Mr. Katko, Mr. Hill, Mr. Cartwright, Mr. Perlmutter, Mr. Bergman, Mr. Vela, Mr. Moulton, Mr. Ben Ray Luján of New Mexico, Mr. Hastings, Ms. McCollum, Mr. Takano, Ms. Rosen, Mr. Roe of Tennessee, Mr. Doggett, Mr. Sablan, Ms. Bordallo, Mr. Knight, Mr. Thomas J. Rooney of Florida, Mr. Fleischmann, Mr. Sessions, Ms. Pingree, Ms. Lee, Mr. Carter of Georgia, Mr. Lowenthal, Mr. Curbelo of Florida, Mr. Messer, Mrs. Mimi Walters of California, Mr. Costello of Pennsylvania, Mr. Joyce of Ohio, Ms. Wilson of Florida, Mr. Jeffries, Ms. Ros-Lehtinen, Mrs. Radewagen, Mr. Faso, Ms. Velázquez, Mr. Valadao, Mr. Neal, Mr. Clay, Mr. Gaetz, Mr. Brown of Maryland, Mrs. Demings, Mr. Coffman, Mr. Royce of California, Mr. Ross, Ms. Kelly of Illinois, Mr. Espaillat, Mr. Sires, Mr. Crist, Mr. Smith of Washington, Mr. Gomez, Mr. Aguilar, Mr. Gottheimer, Mr. Donovan, Ms. Eshoo, Mr. Soto, Mr. Brendan F. Boyle of Pennsylvania, Mr. Pocan, Mr. Sean Patrick Maloney of New York, Mr. Delaney, Ms. Lofgren, Mr. Smith of Texas, Mr. Hultgren, Mr. Poe of Texas, Mr. Wittman, Mr. Peters, Mr. Kihuen, Ms. Judy Chu of California, Mr. Ruppersberger, Mr. Huffman, Mrs. Napolitano, Mr. Cicilline, Mr. Butterfield, Mr. Gallagher, Mr. Rothfus, Mr. Larsen of Washington, Ms. Clark of Massachusetts, Mr. Himes, Mr. Norcross, Mr. Pallone, Mr. Poliquin, Mr. O'Halleran, Ms. DelBene, Mrs. Murphy of Florida, Mr. Ted Lieu of California, Mr. Gallego, Mr. Langevin, Mr. Courtney, Mrs. Walorski, Mr. Payne, Mr. Polis, Mr. Blumenauer, Mr. Cooper, Ms. Titus, Mr. Barr, Mr. Johnson of Ohio, Ms. Granger, Ms. Stefanik, Mr. Gibbs, Mr. Emmer, Mr. Biggs, Ms. Jayapal, Mr. Walden, Mr. Krishnamoorthi, Mr. Quigley, Mr. Heck, Mrs. Lesko, Mr. Rodney Davis of Illinois, Mr. Lawson of Florida, Mrs. Torres, Mr. Barletta, Mr. Long, Mr. Schweikert, Mr. Capuano, Mr. Michael F. Doyle of Pennsylvania, Mr. Raskin, Ms. Schakowsky, Mr. Ruiz, Mr. Pascrell, Mr. Loebsack, Mr. Castro of Texas, Mr. Kildee, Mr. Price of North Carolina, Mr. Schiff, Mr. Nadler, Mrs. Watson Coleman, Ms. Clarke of New York, Mrs. McMorris Rodgers, Mr. Meeks, Mr. Thompson of California, Mr. Keating, Mr. Cleaver, Mr. Bishop of Michigan, Mr. Peterson, Mr. Rush, Mr. Kennedy, Mr. Babin, Mr. Blum, Mr. DeFazio, Mr. McGovern, Mr. Zeldin, Mr. Ellison, Mr. Conaway, Mr. Engel, Mr. Brady of Pennsylvania, Mr. Lamb, Mr. Cummings, Mr. Connolly, Mr. Francis Rooney of Florida, Mr. Mooney of West Virginia, Ms. Jenkins of Kansas, Mr. McKinley, Mr. Ryan of Ohio, Mr. Marino, Mr. Evans, Mr. Trott, Mr. Deutch, Mr. Marshall, Mr. Rouzer, Mr. Yoder, Mr. Larson of Connecticut, Mr. Sarbanes, Mr. Cuellar, Mr. Jody B. Hice of Georgia, Mrs. Beatty, Mr. Garrett, Mr. LaHood, Mr. Rutherford, Mr. Johnson of Georgia, Mr. Budd, Ms. Plaskett, Mr. Ferguson, Mrs. Dingell, Mr. Hudson, Mr. Austin Scott of Georgia, Mr. Duncan of Tennessee, Mr. Collins of Georgia, Mr. Culberson, Mr. Collins of New York, Mr. Wilson of South Carolina, Mr. Lipinski, Mr. Suozzi, Ms. Barragán, and Mr. Allen
		December 28, 2018Committee on Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered
			 to be printedFor text of introduced bill, see copy of bill as introduced on July 25, 2018A BILL
		To establish, fund, and provide for the use of amounts in a National Park Service and Public Lands
			 Legacy Restoration Fund to address the maintenance backlog of the National
			 Park Service, United States Fish and Wildlife Service, Bureau of Land
			 Management, and Bureau of Indian Education, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Restore Our Parks and Public Lands Act. 2.National Park Service and Public Lands Legacy Restoration Fund (a)In generalThere is established in the Treasury of the United States a fund, to be known as the National Park Service and Public Lands Legacy Restoration Fund (referred to in this section as the Fund).
			(b)Deposits
 (1)In generalExcept as provided in paragraph (2), for each of fiscal years 2019 through 2023, there shall be deposited in the Fund an amount equal to 50 percent of all energy development revenues due and payable to the United States from oil, gas, coal, or alternative or renewable energy development on Federal land and water that would otherwise be credited, covered, or deposited as miscellaneous receipts under Federal law.
 (2)Maximum amountThe amount deposited in the Fund under paragraph (1) shall not exceed $1,300,000,000 for any fiscal year.
 (3)Effect on other revenuesNothing in this section affects the disposition under Federal law, including the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432), the Mineral Leasing Act (30 U.S.C. 181 et seq.), and chapter 2003 of title 54, United States Code, of energy development revenues—
 (A)to special funds, trust funds, or States; or (B)that have been otherwise appropriated under Federal law.
 (c)Availability of fundsAmounts deposited in the Fund shall be available to the Secretary of the Interior without further appropriation or fiscal year limitation.
			(d)Investment of amounts
 (1)In generalThe Secretary of the Interior may request the Secretary of the Treasury to invest any portion of the Fund that is not, as determined by the Secretary of the Interior, required to meet the current needs of the Fund.
 (2)RequirementAn investment requested under paragraph (1) shall be made by the Secretary of the Treasury in a public debt security—
 (A)with a maturity suitable to the needs of the Fund, as determined by the Secretary of the Interior; and
 (B)bearing interest at a rate determined by the Secretary of the Treasury, taking into consideration current market yields on outstanding marketable obligations of the United States of comparable maturity.
 (3)Credits to fundThe income on investments of the Fund under this subsection shall be credited to, and form a part of, the Fund.
 (e)Use of fundsAmounts in the Fund shall be used as follows: (1)80 percent of amounts in the Fund shall be allocated for priority deferred maintenance projects, including other infrastructure deficiencies directly related to such deferred maintenance projects, as determined by the Secretary of the Interior and the Director of the National Park Service, with the goal of ensuring overall parity between amounts allocated to transportation and non-transportation projects.
 (2)10 percent of amounts in the Fund shall be allocated for purposes of addressing the national wildlife refuge system maintenance backlog, as determined by the Secretary of the Interior and the Director of the United States Fish and Wildlife Service.
 (3)5 percent of amounts in the Fund shall be allocated for the purposes of addressing the public access and recreation backlog on public lands, as determined by the Secretary of the Interior and the Director of the Bureau of Land Management.
 (4)5 percent of amounts in the Fund shall be for the purposes of addressing the Bureau of Indian Education school construction and deferred maintenance backlogs, as determined by the Secretary of the Interior and the Director of the Bureau of Indian Education.
 (f)Limit on use of fundsNo more than 10 percent of the amounts in the Fund may be used for administrative costs incurred in implementing this Act.
 (g)Prohibited use of fundsNo amounts in the Fund shall be used— (1)for land acquisition;
 (2)to supplant discretionary funding made available for the annually recurring facility operations, maintenance, and construction needs of the entities for which amounts from the Fund are allocated under subsection (e); or
 (3)for performance awards for Federal employees who are employed in implementing this Act. (h)Submission to CongressThe Secretary of the Interior shall submit to the Committees on Appropriations and Energy and Natural Resources of the Senate and to the Committees on Appropriations and Natural Resources in the House of Representatives, with the annual budget submission of the President, a list of projects for which the amounts in the Fund are allocated under this section, including a description of each such project.
			(i)Public donations
 (1)In generalThe Secretary of the Interior, the Director of the National Park Service, the Director of the United States Fish and Wildlife Service, the Director of the Bureau of Land Management, and the Assistant Secretary of Indian Affairs may accept public cash or in-kind donations that advance efforts—
 (A)to reduce the deferred maintenance backlog of the National Park Service, the national wildlife refuge system maintenance backlog of the United States Fish and Wildlife Service, the public access and recreation backlog of the Bureau of Land Management, and the school construction backlog of the Bureau of Indian Education, respectively; and
 (B)to encourage relevant public-private partnerships. (2)Credits to fundAny cash donations accepted under paragraph (1) shall be credited to, and form a part of, the Fund.
 (3)ReportingEach donation received under paragraph (1) that is used for, or directly related to, the reduction of the deferred maintenance backlog of the National Park Service, the national wildlife refuge system maintenance backlog of the United States Fish and Wildlife Service, the public access and recreation backlog of the Bureau of Land Management, and the school construction backlog of the Bureau of Indian Education, shall be included with the annual budget submission of the President to Congress.
				
	
		December 28, 2018
		Committee on Education and the Workforce discharged; committed to the Committee of the Whole House on the State of the Union and ordered
			 to be printed
